DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1, 4, 27, 41, and 52-58 under 35 U.S.C. 103 as being unpatentable over Moshe et al. in view of Hacke et al. is withdrawn because the claimed peptide SEQ ID NO: 429 is free of the art.
The rejection of claims 1, 4, 27, 41, 52-55, and 57-58 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 21-31 of U.S. Patent No. 9,856,289 B2 in view of Hacke et al. is withdrawn because the claimed peptide SEQ ID NO: 429 is free of the art.

Rejoinder
Claims 1, 20, 27, 39, 52-53, and 56 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 44-46 and 59, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference, Moshe et al. (WO 2015/019318 A1, previously cited 6/27/2019), teaches a peptide conjugate of SEQ ID NO: 321 as myr-RRHSTPHPD, but the reference does not teach or suggest the instant peptide SEQ ID NO: 429 as claimed. Because the peptide of SEQ ID NO: 429 is free of the art, the product claims 1, 20, 27, 39, 52-53, and 56 are allowable and the method claims of 44-46 and 59 depending on claim 1 are rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
26-August-2021
/Soren Harward/Primary Examiner, Art Unit 1631